Citation Nr: 1002327	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The appellant is the surviving 
spouse of a veteran who had active service, including from 
September 1972 until September 1974. 


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not service-
connected for any disability.  

2.  The death certificate, which noted date of death as 
January [redacted], 2006, found that the cause of death was 
respiratory failure due to or as a consequence of pneumonia, 
due to or as a consequence of cancer of the esophagus.  

3.  The Veteran's respiratory failure, pneumonia, and cancer 
of the esophagus did not manifest for over a year after his 
separation from service.  

4.  The Veteran's respiratory failure, pneumonia, cancer of 
the esophagus and death were not caused by his service


CONCLUSIONS OF LAW

1.  Respiratory failure, pneumonia, and cancer of the 
esophagus were not incurred in or aggravated by service and 
were not proximately due to, the result of, or aggravated by 
a service-connected disability. 38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2009).  

2. A disability of service origin did not cause or contribute 
substantially or materially to cause death. 38 U.S.C.A. §§ 
1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.312 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  
 However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in June and December of 2006 that fully 
addressed all of the notice elements and were sent prior to 
the initial RO decision in this matter.  The letter informed 
her of what evidence was required to substantiate the claims, 
including that a Dependency and Indemnity Compensation (DIC) 
claim required evidence to show that the Veteran died on 
active duty or died from a service-connected injury or 
disease.  Additionally, the November 2008 letter complied 
with Hupp requirements and informed her that the Veteran was 
not service-connected for any disability at the time of his 
death; an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Although the 
November 2008 letter was provided after the initial 
adjudication of the claim, any timing errors in regards to 
that letter were cured by the readjudication of that claim by 
a January 2009 Supplemental Statement of the Case.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  There is also no duty on the part of VA to provide 
a medical opinion, because as in Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the appellant has been advised of the 
need to submit competent medical evidence indicating that the 
Veteran died from a service-connected disability or a 
service-connected disability for which the Veteran had not 
filed a claim during his life, and that to show that the 
Veteran had a service-connected disability, the evidence 
needed to show that the Veteran had the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  The appellant has not done so, and no evidence 
thus supportive has otherwise been obtained.  Here, as in 
Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent medical evidence to suggest that 
the disorders are related to service.  Indeed, the Board 
notes that obtaining a VA examination is unnecessary as there 
is otherwise sufficient medical evidence of record to make a 
decision.  38 U.S.C.A. § 5103A(d). 

The Board also notes that in her September 2006 Notice of 
Disagreement, the appellant requested that the Disabled 
American Veterans (DAV) serve as her representative.  In a 
December 2006 letter the RO informed her that in order to 
appoint DAV as her representative she would need to fill out 
the appropriate paperwork, which the RO provided.  The 
appellant has not submitted that paperwork, as such, the DAV 
was not appointed as her representative.  She has not filed 
any paperwork appointing a representative.  As such, she has 
no representation.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312. The death of 
a veteran will be considered to have been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or contributory cause of 
death. 38 C.F.R. § 3.312(a). The principal cause of death is 
one which singularly or jointly with some other condition was 
the immediate cause of death, or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is one that contributed substantially or materially, combined 
to cause death, or aided or lent assistance to the production 
of death. 38 C.F.R. § 3.312(c).


Merits of the Claim

According to the record at the time of his death, the Veteran 
was not service-connected for any disabilities.  The 
appellant essentially claims that the Veteran's respiratory 
failure, pneumonia, and cancer of the esophagus were due to 
his service, as indicated in her June 2008 Substantive 
Appeal, claiming that his lung problems were due to his 
service.  

The Veteran's death certificate, reporting a date of death of 
January [redacted], 2006, noted respiratory failure, due to or as a 
consequence of pneumonia, due to or as a consequence of 
cancer of the esophagus as the cause of death.  No autopsy 
had been performed.

The available Veteran's service treatment records do not 
reflect any complaints of, or treatment for, a respiratory 
disorder, pneumonia, or cancer of the esophagus.  His July 
1974 examination, prior to separation, found his head, 
sinuses, mouth and throat, and lungs and chest to be normal.  
                                                             
A January [redacted], 2006 VA Discharge Summary noted that the Veteran 
presented himself to the hospital for shortness of breath on 
January 5, 2006.  The cause of the Veteran's death was 
cardiorespiratory arrest, with an underlying cause of 
esophageal cancer with metastasis and a secondary cause of 
bilateral pneumonia.

An earlier May 2005 VA discharge summary had noted that the 
Veteran had been diagnosed in January 2005 with invasive 
squamous cell carcinoma of the esophagus.  The Veteran was 
thus diagnosed with cancer of the esophagus over 30 years 
following his discharge from service.  The Veteran was 
provided treatment for cancer of the esophagus prior to his 
January 2006 demise, but none of his medical examiners 
provided any opinions as to its etiology.  Similarly, no 
medical evidence is of record finding that either the 
Veteran's respiratory failure or pneumonia was in any way 
related to his service.  

The only other evidence provided as to the claim is the 
appellant's belief that her husband death was due to his 
service.  Although she can provide testimony as to her own 
experiences and observations, the factual question of if the 
Veteran's death is related to his service is a medical 
question, requiring a medical expert.  The appellant is not 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159.  She does not 
have the requisite special medical knowledge necessary for 
such opinion evidence.  "Competent medical evidence" is 
evidence that is provided by a person qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

As noted above, the appellant was advised of the need to 
submit medical evidence demonstrating both current disorders, 
as well as medical evidence demonstrating a nexus between the 
claimed current disorders and service and death, by way of 
the VCAA letter provided to her, but failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a).  

The Board finds that service connection for the cause of the 
Veteran's death has not been established.  The stated cause 
of the Veteran's death is respiratory failure, due to 
pneumonia, due to cancer of the esophagus.  None of these 
disorders were present from during the Veteran's service or 
in the years following his service and no competent medical 
evidence is of record finding that any of those disorders 
were in any way related to the Veteran's service.  Thus, 
direct service connection for the cause of death cannot be 
awarded. 

There is no objective medical evidence of record, supported 
by a complete rationale and medical evidence, that would 
support the appellant's claim that the Veteran's death was 
caused by or was etiologically related to his service.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  The appellant's claim for service 
connection for cause of death is denied. 


ORDER

Entitlement to service connection for cause of death is 
denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


